                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


DANIEL B. DIAMOND,

                        Plaintiff,

                  v.                        Case No. 3:20-cv-000317-SLG-MMS

ALASKA NATIVE TRIBAL HEALTH
CONSORTIUM, et al.,

                        Defendants.


                SECOND ORDER DIRECTING SERVICE AND RESPONSE

         Self-represented litigant Daniel B. Diamond commenced this action on

December 31, 2020, by filing a civil complaint and cover sheet. The Court issued

an order notifying Mr. Diamond that his action was deficient, because it lacked

either the filing fee or an application to waive prepayment of fees and costs. On

January 28, 2021, Mr. Diamond filed an Application to Proceed in District Court

without Prepaying Fees or Costs. The Complaint was screened according to 28

U.S.C. § 1915(e)(2)(B), 1 and the Court issued an Order Directing Service and

Response. 2




1
 See, e.g., Lopez v. Smith, 203 F.3d 1122, 1126 n.7 (9th Cir. 2000) (extending screening
requirements to self-represented litigants seeking to proceed in forma pauperis).
2
    Docket 5.




        Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 1 of 9
         After service on Defendants, 3 Mr. Diamond attempted to amend his

Complaint by motion. 4 The Court denied the motion but gave guidance and leave

to amend. 5 On August 12, Mr. Diamond filed his Second Amended Complaint with

a Motion for Late Filing. 6 In the motion at Docket 23, Mr. Diamond requests the

Court accept his Second Amended Complaint past the Court’s deadline, because

he has been bed ridden for several weeks.

         IT IS THEREFORE ORDERED:

      1. The Motion for Late Filing, at Docket 23, is GRANTED. The Defendants

         have neither appeared nor answered, and the Court finds no prejudice to

         Defendants to accept the amended pleadings. The Court cautions Mr.

         Diamond in any future use of motions requesting late filings. In the future,

         Mr. Diamond should proactively request an extension for more time, prior to

         the expiration of the deadline.

      2. The entry at Docket 22 shall be amended to reflect that this is Mr. Diamond’s

         Second Amended Complaint.

      3. Mr. Diamond shall proceed with the steps outlined in this order to ensure

         that service of process on each of the defendants is completed no later than




3
    Dockets 14 & 18.
4
    Dockets 19.
5
    Docket 20.
6
    Dockets 22 & 23.

Case No. 3:20-cv-00317-SLG, Diamond v. Alaska Native Tribal Health Consortium, et al.
Second Order Directing Service and Response
Page 2 of 9
        Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 2 of 9
          ninety (90) days from the date of this order. 7 This means that no later

          than 90 days from the date of this order, Mr. Diamond must complete initial

          service of the Second Amended Complaint and Summons on each of the

          defendants. All service shall be made in a manner authorized by Rule 4 of

          the Federal Rules of Civil Procedure. Because this is an amended pleading,

          the Court encourages Mr. Diamond to make haste in his service of

          Defendants, so they may appear and answer the correct pleadings.

      4. Mr. Diamond shall be mailed two summons forms, as well as two U.S.

          Marshals Service Process Receipt and Return forms (USM-285).

      5. To complete each summons form properly, Mr. Diamond must include all of

          the following on the form: 8

            a. At the top each form, above “SUMMONS IN A CIVIL ACTION,” enter

               the information as found on the first page of this order:

                      i. the name of the Court (at the very top middle of the page, after

                         “United States District Court for the District of Alaska”); and

                     ii. the parties’ complete full names (above Plaintiff(s) v.

                         Defendant(s), respectively); and

                    iii. the case number, after “Civil Action No.”




7
    See Fed. R. Civ. P. 4(m).
8
    See Fed. R. Civ. P. 4(a).

Case No. 3:20-cv-00317-SLG, Diamond v. Alaska Native Tribal Health Consortium, et al.
Second Order Directing Service and Response
Page 3 of 9
         Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 3 of 9
        b. As to who the summons is “To,” Mr. Diamond should complete one

            summons for each defendant. Mr. Diamond should write the full name

            and mailing address for each defendant, if known.

        c. After the paragraph ending, “The answer or motion must be served on

            the plaintiff or plaintiff’s attorney, whose name and address are” on the

            summons form, enter the name and the address of the address at which

            any answer or motion should be served on Mr. Diamond.                       If Mr.

            Diamond retains an attorney, that attorney’s name and address

            information should be entered here. If Mr. Diamond continues to be

            self-represented, then his mailing address should be entered.

        d. To complete each USM-285 form properly, Mr. Diamond must include

            all of the following:

                  i. the parties’ complete full names (below Plaintiff(s) v.

                     Defendant(s), respectively);

                 ii. the case number, after “Court Case Number”;

                 iii. the defendant’s full name and address, in the “Serve At”

                     section;

                iv. his address, in the Send Notice of Service Copy section;

                 v. number of process to be served (will be 1 per form) and

                     number of parties of parties in this case (total of defendants

                     named);


Case No. 3:20-cv-00317-SLG, Diamond v. Alaska Native Tribal Health Consortium, et al.
Second Order Directing Service and Response
Page 4 of 9
      Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 4 of 9
                 vi. his signature as the plaintiff, along with his phone number, and

                      the date.

         e. After Mr. Diamond completes the required forms, he should mail to the

            court the following: (1) each of the completed summons forms; (2) each

            of the U.S. Marshal’s Service of Process Receipt and Return (USM-

            285) forms; (3) two copies of the Second Amended Complaint; and (4)

            two copies of this order to the following address:

                                            U.S. District Court
                                         222 West 7th Avenue, #4
                                         Anchorage, Alaska 99513

            If the summons forms have been completed in the proper form, they will

            then be issued by the Clerk of Court for service.

         f. After issuing the summons, the Clerk of Court must send the completed

            summons forms, completed USM-285 forms, the required copies of the

            Second Amended Complaint, and copies of this Order to:

                              United States Marshal Service
                              222 West 7th Avenue, Box 28
                                Anchorage, Alaska 99513

              The U.S. Marshal shall then take all reasonable steps to promptly

              effect service in this case. 9




9
 Fed. R. Civ. P. 4(c)(3) (providing “the court may order that service be made by a United States
marshal or deputy marshal or by a person specially appointed by the court. The court must so
order if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915[.]”).

Case No. 3:20-cv-00317-SLG, Diamond v. Alaska Native Tribal Health Consortium, et al.
Second Order Directing Service and Response
Page 5 of 9
      Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 5 of 9
      6. After each of the defendants have been served the U.S. Marshals must

          provide the Court with proof of service by submitting an affidavit. 10 The

          requirements of service are not completed until the proof of service has been

          submitted to the Court within ninety (90) days of this Order.

      7. At all times, Mr. Diamond shall keep the Court informed of any change of

          address. Such notice shall be titled “Notice of Change of Address.” 11 The

          notice shall contain only information about the change of address, and its

          effective date. The notice shall not include requests for any other relief.

          Failure to file the notice may result in the dismissal of the action for failure

          to prosecute under Rule 41(b) of the Federal Rules of Civil Procedure.

      8. After service of the summons and Second Amended Complaint, all future

          papers sent to the Court must be identified with the name of the Court, the

          case number, the name of the Plaintiff, the name of the first defendant, and

          the title of the document, as illustrated on the first page of this order. 12




10
     Fed. R. Civ. P. Rule 4(l)(1).
11
   See Local Civil Rule 11.1(b) (requiring a notice of change of address to be filed “[s]elf-
represented parties must keep the court and other parties advised of the party’s current address
and telephone number.”). A Notice of Change of Address form, PS23, may be obtained from the
Clerk of Court, if needed.
12
  See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties; the title of other
pleadings, after naming the first party on each side, may refer generally to other parties.”).

Case No. 3:20-cv-00317-SLG, Diamond v. Alaska Native Tribal Health Consortium, et al.
Second Order Directing Service and Response
Page 6 of 9
         Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 6 of 9
      9. After a defendant has filed an entry of appearance in this case, Mr. Diamond

          shall serve a copy of any future filings submitted to the Court upon each

          such defendant, or, if an attorney has appeared for a defendant, on that

          defendant’s attorney(s). 13 Mr. Diamond shall include, with any original paper

          filed with the Court, a certificate stating the date that an exact copy of the

          document was mailed to each of the defendant or defendant’s counsel. A

          Certificate of Service may be written in the following form at the end of the

          document:

                 I hereby certify that a copy of the above (name of document)
                 was mailed, first class, U.S. mail, to (name of opposing party or
                 counsel) at (address) on (date of delivery for mailing to
                 correctional officer).
                                                                 (Signature)

          Any paper received by a District Court Judge or Magistrate Judge that does

          not include a Certificate of Service indicating that each defendant was

          served with a copy of that document will be disregarded by the Court.

      10. Each litigant is responsible for keeping a copy of each document filed with

          the Court. When a self-represented litigant sends a document to the Court,

          the litigant receives a Notice of Electronic Filing (“NEF”) from the Court that

          states when that document was filed on the docket and the docket number

          of the document. Copies of documents that have been filed with the Court

          may be obtained from the Clerk’s Office for $0.50 per page. In the event of



13
     See Fed. R. Civ. P. 5.

Case No. 3:20-cv-00317-SLG, Diamond v. Alaska Native Tribal Health Consortium, et al.
Second Order Directing Service and Response
Page 7 of 9
         Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 7 of 9
       special circumstances or serious financial need, a party may file a motion

       asking for the cost of copies to be waived or reduced.

   11. No party shall have any ex parte communication with a District Court Judge

       or Magistrate Judge of this Court about the merits of this action. This means

       that parties cannot communicate with any judge without the presence and/or

       knowledge and consent of the other parties. For example, Mr. Diamond

       shall not write letters to, or call, a judge directly. Any request for action by

       the Court regarding these proceedings must be filed with the Clerk of Court

       as a motion.

   12. A motion should contain the information identified in the caption of this

       Order and should be titled “Motion for (add the relief requested).” In a

       motion, a party should state specifically and concisely what he or she wants,

       so that the Court understands what the party is requesting. This Court’s

       Local Civil Rule 7.4 requires that each motion be filed with a proposed order

       that the Court can issue, if the motion is granted. The proposed order helps

       to clarify what the moving party is asking the Court to do.

   13. All documents filed with the Clerk of Court must contain an original

       signature, and must be mailed to the Court at the following address:

                                  U.S. District Court
                               222 West 7th Avenue, #4
                               Anchorage, Alaska 99513




Case No. 3:20-cv-00317-SLG, Diamond v. Alaska Native Tribal Health Consortium, et al.
Second Order Directing Service and Response
Page 8 of 9
      Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 8 of 9
   14. Mr. Diamond shall be sent the following: (1) three copies of this order; (2)

       three copies of the Second Amended Complaint; (3) two AO 440 summons

       forms; and (4) two Form USM-285.

       DATED this 26th day of August, 2021 at Anchorage, Alaska.

                                          /s/ Matthew M. Scoble_______________
                                          UNITED STATES MAGISTRATE JUDGE




Case No. 3:20-cv-00317-SLG, Diamond v. Alaska Native Tribal Health Consortium, et al.
Second Order Directing Service and Response
Page 9 of 9
      Case 3:20-cv-00317-SLG-MMS Document 24 Filed 08/26/21 Page 9 of 9
